UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 14C INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14 (c) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: [ X ] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-11 (c) or Section240.14a-12 WATCHIT TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): [ X ]No fee required. []Fee computed per Exchange Act Rules 14a-6 (i) (1) and 0-11. []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. WatchIt Technologies, Inc. 1 Town Square Blvd., Ste. 347 Asheville, NC 28803 February 8, 2008 Notice of Action by Written Consent To the Stockholders of WatchIt Technologies, Inc.: Notice is hereby given that upon written consent by the holders of written consent of the holders of greater than 50% of the Company's voting stock, the Company intends to take certain actions as more particularly described in this Information Statement. Only stockholders of record at the close of business on February 6, 2008 will be given Notice of the Action by Written Consent. The Company is not soliciting proxies. By Order of the Board of Directors /s/Frank A. Moody, II Frank A. Moody, II, President WatchIt Technologies, Inc. Information Statement Pursuant to Section 14C of the Securities Exchange Act of 1934 INTRODUCTION This Information Statement is being furnished to all shareholders on or about February 20, 2008, to affect all holders of record at the close of business on February 6, 2008, of the voting stock of WatchIt Technologies, Inc., a Nevada corporation (the "Company"), in connection with the written consent of the holders of greater than 50% of the Company's voting stock. The Company intends to take certain actions as more particularly described in this Information Statement. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. SECURITY OWNERSHIP OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON The following table sets forth certain information concerning the ownership of the Company's Common Stock as of February 6, 2008, with respect to: (i) each person and the votes they control who voted on this action; (ii) all directors; and (iii) directors and executive officers of the Company as a group. To the knowledge of the Company, each shareholder listed below possesses sole voting and investment power with respect to the shares indicated. Name and Address of Beneficial Owner Number of Votes Percentage Frank A. Moody, II 1 Town Square Blvd., Ste.347 Asheville, NC 28803 163,026,000 42.9% Gary Musselman 1 Town Square Blvd., Ste.347 Asheville, NC 28803 50,103,250 13.2% All Directors and Executive Officers as a Group 213,129,250 56.15% Daniel Shuck 9410 Bunsen Parkway, Ste. 305 Louisville, KY 40220 532,000 0.14% Julie Snipes 1 Town Square Blvd., Ste.347 Asheville, NC 28803 223,800 0.06% Dorene Taylor 4916 Davidson Run Drive Hilliard, OH 43026 45,750,000 12.05% Aaron Holloway 3555 County Road 170 Cardington, OH 43315 518,255 0.14% All votes cast 260,153,305 68.53% ELECTION OF DIRECTORS The Company's current Board of Directors consists of two members, who are standing for election:Frank A. Moody, II and Gary Musselman. The Board of Directors has approved these nominees and their business experience is summarized below. The nominees have consented to their nomination and have agreed to serve. NAME AGE BUSINESS EXPERIENCE DURING THE LAST FIVE (5) YEARS & OTHER INFORMATION Frank A. Moody II 48 Mr. Moody has been the managing partner of Scenic Marketing Group, LLC, since April 2006, a company specializing is assisting small publicly traded companies achieve growth by understanding and properly utilizing available financing mechanisms. Prior to forming Scenic Marketing Group, LLC, From January 2004 to April 2006, Mr. Moody was the President/CEO of Homeland Integrated Security Systems, Inc. a high technology company specializing in security systems in the transportation industry. Mr. Moody has been the President of WatchIt Technologies, Inc since March 2007. Mr. Moody also serves on the Board of WatchIt technologies, Ince as its Chairman. Gary Musselman 52 From June 2002 to April 2004, Mr. Musselman served as the Chief Financial Officer of Grace Global, LLC, an international media company operating within the United States and three foreign locations. Mr. Musselman was responsible for due diligence for several companies being considered for acquisition as well as overseeing the integration of companies that were acquired. From 2000 to 2002, Mr. Musselman was the Managing Partner for Stratford Financial Resources, LLC, a business development consulting firm specializing in commercial finance, human resources and mergers and acquisitions. From 1993 to 2000, Mr. Musselman founded and served as the Chief Executive Officer of ECS Financial Management Services, LLC, a financial management company specializing in account receivable management. Since April 2004, Mr. Musselman has also serves as the President and Chief Executive Officer of Pacel Corp. Mr. Musselman also serves as the Chief Financial Officer of Pacel Corp. and since July 2007 WatchIt Technologies, Inc. Mr. Musselman serves on the Board of Pacel Corp. and WatchIt Technologies, Inc. DESCRIPTION OF CAPITAL STOCK AND VOTING RIGHTS The Company's authorized capital consists of 500,000,000 shares of Common Stock, with a par value of $.0001 and 50,000,000 shares of Preferred Stock, with a par value of $.0001. As of February 6, 2008, there were 120,147,711 shares of Common Stock outstanding, 2,587,288 shares of Series "A" Preferred Stock outstanding and 727,617. The holders of Common Stock and the holders of the Class "A" Convertible Preferred Stock are each entitled to vote on all matters to come before a vote of the stockholders of the Company. By Order of the Board of Directors /s/ Frank A. Moody, II Frank A. Moody, II, President
